Exhibit 10.6

Gentiva Health Services, Inc.

Summary Sheet of Non-Employee Director Compensation

(Effective May 13, 2010)

 

1. Annual Cash Retainer: $45,000

 

2. Annual Deferred Stock Unit Award: $80,000 value

 

3. Meeting Fees:

 

   •    Board    $2,000 ($750 if attendance is by telephone)         
•    Committee    $2,000 ($750 if attendance is by telephone)      

 

4. Committee Chairperson Annual Retainer:

 

   •    Audit Committee    $20,000         

•    Compensation, Corporate Governance and

 Nominating Committee

  

$10,000

         •    Clinical Quality Committee    $10,000      

5.      Lead Director Annual Retainer:

   $20,000      

 

6. Reimbursement: All Directors, regardless of whether they are employees of the
Company, receive reimbursement for out-of-pocket expenses incurred in connection
with attending meetings of the Board of Directors or any of its Committees.